Citation Nr: 1045064	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-14 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for a bilateral leg disability, 
separate and apart from service-connected peripheral 
polyneuropathy of the bilateral lower extremities, to include as 
secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1961 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico, which, in pertinent part, denied service connection for a 
bilateral leg disability.  The issue currently on appeal has been 
re-characterized to comport to the evidence of record, the 
development of the Veteran's claim, and the dispositions of 
related claims.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a hearing at the RO in August 2007.  A transcript of the 
hearing is of record.  

Following the August 2007 Board hearing, in May 2008, the Board 
denied service connection for diverticulitis, and remanded the 
Veteran's claims of service connection for idiopathic progressive 
polyneuropathy and peripheral neuropathy of the bilateral hands 
and feet for additional development.  The May 2008 Board decision 
noted that following the March 2006 rating decision, the Veteran 
had filed a notice of disagreement (NOD) regarding the denial of 
service connection for a bilateral leg disability, also noting 
however that the April 2007 statement of the case (SOC) had 
failed to list the issue of entitlement to service connection for 
a bilateral leg disability.  As directed by the May 2008 Board 
decision, the Appeals Management Center issued the Veteran a SOC 
pertaining to his claim of service connection for a bilateral leg 
disability in August 2008.  In September 2008, the Veteran filed 
a timely Form 9 substantive appeal of the claim of service 
connection for a bilateral leg disability, which is therefore 
currently before the Board.  See 38 C.F.R. § 20.200.

An October 2008 rating decision granted the Veteran's claims of 
service connection for progressive peripheral polyneuropathy, 
right lower extremity, with a 30 percent evaluation effective 
April 29, 2005; progressive peripheral polyneuropathy, left lower 
extremity, with a 30 percent evaluation effective April 29, 2005; 
diabetic peripheral neuropathy, right upper extremity, with a 30 
percent evaluation, effective November 19, 2007; and diabetic 
peripheral neuropathy, left upper extremity, with a 20 percent 
evaluation, effective November 19, 2007.  Thus, the claims of 
entitlement to service connection for idiopathic progressive 
polyneuropathy and peripheral neuropathy of the bilateral hands 
and feet are no longer on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In the March 2009 Brief, the Veteran's representative 
appears to be asserting a claim of entitlement to special 
monthly compensation under 38 U.S.C.A. § 1114(l) based 
upon an allegation of the loss of use of the lower 
extremities.  This issue has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ) and is not 
inextricably intertwined with the current issue on appeal.  
It is therefore referred to the AOJ for appropriate 
action.   


FINDINGS OF FACT

1.  Service connection is in effect for progressive peripheral 
polyneuropathy, right lower extremity, progressive peripheral 
polyneuropathy, left lower extremity, residuals of a left knee 
injury, and soft tissue tumor, left thigh.  

2.  A preponderance of the competent evidence is against a 
finding that the Veteran currently has any bilateral leg 
disability, which is separate and distinct from his service-
connected peripheral polyneuropathy of the bilateral lower 
extremities disabilities.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral leg 
disability, which is separate from a service connected peripheral 
polyneuropathy of the bilateral lower extremities, have not been 
met.  38 U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in November 2005 and March 2006, and post adjudication 
notice by letters dated in April 2006 and December 2008.  The pre 
and post adjudication notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim, and; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim, and the relative duties of VA and the claimant to obtain 
evidence.  

Furthermore, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notices.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  

A medical examination was not provided regarding the existence or 
etiology of the claimed bilateral leg disability.  VA's duty to 
assist doctrine does not require that the Veteran be afforded a 
medical examination in this case, however, because there is no 
competent evidence that the claimed condition, or symptoms of it, 
currently exist.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-
83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159 (c).

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claim file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran seeks service connection for a bilateral leg 
disability, which is separate and distinct from his service-
connected peripheral polyneuropathy of the bilateral lower 
extremities, to include as secondary to a service connected 
disability.  In his September 2008 substantive appeal of the 
current issue, the Veteran claims he uses a cane and walker, and 
that his legs are so bad that he can hardly get around anymore.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record does not show that the Veteran has 
a current diagnosis relating to either leg that is separate and 
distinct from his service connected progressive peripheral 
polyneuropathy, right lower extremity, and progressive peripheral 
polyneuropathy, left lower extremity, residuals, left knee 
injury, and soft tissue tumor, left thigh, disabilities.  

Although the Veteran's STRs indicate that in October 1965 he had 
swelling in his left thigh and it was noted that he might have a 
cyst and that in February 1973 he was treated for his left knee 
and had chondromalacia, the Veteran's May 1973 separation 
examination revealed that his lower extremities and feet were 
normal.  

A review of the Veteran's claim file shows ongoing treatment for, 
and diagnoses of, bilateral peripheral neuropathy of the lower 
extremities, diabetic peripheral neuropathy, idiopathic 
peripheral neuropathy, and idiopathic polyneuropathy, which are 
conditions for which he is service-connected.  There is no 
medical evidence of record indicating that the Veteran has any 
treatment for, or diagnoses of, any bilateral leg disability 
other than his service-connected progressive peripheral 
polyneuropathy, right lower extremity, progressive peripheral 
polyneuropathy, left lower extremity, residuals, left knee 
injury, and soft tissue tumor, left thigh, disabilities at any 
time during the pendency of his service connection claim.  
Furthermore, for the sake of argument only, even if the Veteran 
did have treatment for, or diagnoses of, a leg disability other 
than those for which he is service-connected, assigning multiple 
ratings for the Veteran's service-connected progressive 
peripheral polyneuropathy, right lower extremity, progressive 
peripheral polyneuropathy, left lower extremity, residuals, left 
knee injury, and soft tissue tumor, left thigh, disabilities 
based on the same symptoms or manifestations may constitute 
prohibited pyramiding.  38 C.F.R. § 4.14.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinkski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
In the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (current disability requirement is satisfied when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, even 
if the disability resolves prior to adjudication of the claim).  
Additionally, a symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The negative evidence in this case outweighs the positive.  The 
Board notes that the Veteran is competent to report symptoms, 
such as pain or weakness.  Charles v. Principi, 16 Vet. App. 370 
(2002) (finding a veteran competent to testify to symptomatology 
capable of lay observation).  However, the Veteran has not 
alleged that he has a disability, or symptoms of a disability, of 
either leg that is separate and distinct from his service 
connected disabilities, and the Board notes that his statements 
contained in his September 2008 Form 9 substantive appeal were 
made prior to the grant of service connection for progressive 
peripheral polyneuropathy of the bilateral lower extremities.  
The Veteran may genuinely believe that he has a bilateral leg 
disability which is separate and distinct from his service-
connected disabilities of the lower extremities.  However, as a 
layperson, lacking in medical training and expertise, the Veteran 
cannot provide a competent opinion on a matter as complex as the 
diagnosis of his claimed disabilities and thus his views are of 
no probative value.  Moreover, even if his opinion is entitled to 
be accorded some probative value, it does not outweigh the 
medical evidence of record, which does not show any current 
diagnosis of, or treatment for, a bilateral leg disability, which 
is separate and distinct from his service connected disabilities.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Gilbert, 1 Vet App. at 57-58.

The Board notes that service connection may be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Reiber v. Brown, 7 Vet. App. 513 (1995).  However, because there 
is no competent evidence that the claimed bilateral leg 
disability currently exists, service connection cannot be granted 
on a secondary basis.  See Brammer, 3 Vet. App. at 225.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for a bilateral 
leg disability, which is separate from service connected 
peripheral polyneuropathy of the bilateral lower extremities, to 
include as secondary to a service connected disability, is not 
warranted.  Gilbert, supra; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 
3.102.


ORDER

Entitlement to service connection for a bilateral leg disability, 
which is separate from service-connected peripheral 
polyneuropathy of the bilateral lower extremities, to include as 
secondary to a service connected disability, is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


